Citation Nr: 0008779	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pes cavus.

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1943 
to May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision granted service 
connection for PTSD and assigned a 10 percent rating.  That 
rating decision also denied service connection for pes cavus.  

The Board notes that it has recharacterized the issue of 
entitlement to a rating in excess of 10 percent for PTSD at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating award for this 
disability.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post traumatic stress 
disorder is manifested by occasional nightmares, anxiety, and 
depressed mood.  

3.  The service-connected PTSD does not result in more than 
mild impairment

4.  The service medical records do not show any indication of 
the presence of pes cavus, or any other foot disorder, during 
service; clinical reports of record dated in the 1990's first 
note complaints and treatment for this disorder.  

5.  There are no medical reports of record indicating that 
any pre-existing pes cavus disorder increased in severity 
during the veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Diagnostic Code 9411 (1999).  

2.  Pes cavus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected PTSD within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In June 1998 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported that he was subjected to two 
stressors during his service during World War II.  He 
reported being present during the liberation of the 
Buchenwald concentration camp.  He also reported medical 
service, including caring for terminally wounded soldiers 
during the Battle of the Bulge.  The examiner noted that the 
veteran served as a medical officer, doctor, during service, 
and that he had a long and successful career in medicine 
subsequent to service.  The veteran reported having 
occasional nightmares over the years; he indicated that the 
nightmares have become more frequent.  He indicated anxiety, 
startling at loud noises, and depression.  However, he also 
indicated that he liked to watch shows about World War II.  
Mental status examination revealed that the veteran was fully 
oriented.  Mood was normal.  Speech was clear, logical, and 
relevant.  Insight was good.  Concentration was adequate.  
Abstract thinking and judgment were intact.  Some mild 
impairment in recent memory was noted; however, the Board 
notes that the veteran in question is over 80 years old.  The 
diagnosis was mild post traumatic stress disorder.  

The veteran's service connected post traumatic stress 
disorder is currently rated as 10 percent disabling.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9421 (1999).

In this case the evidence is against a rating in excess of 10 
percent for the veteran's service connected PTSD.  The 
competent medical evidence of record reveals that the veteran 
suffers from occasional nightmares, some depression, and some 
anxiety.  The veteran has never required any treatment for 
his service connected PTSD.  Moreover, there is absolutely no 
indication that the veteran's PTSD has resulted in any social 
or industrial impairment.  As such, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service connected PTSD.  

II.  Pes Cavus

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran claims that his pes cavus, claw foot, disorder 
pre-existed military service and was aggravated by military 
service.  "The appellant's evidentiary assertions must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."   Samuels v. West, 11 Vet. App. 433, 
435 (1998).  

Service connection may be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

Initially, the Board notes that the veteran is a physician.  
Service department records reveal that he served as a medical 
officer, doctor, in the European theater of operations during 
World War II.  The veteran asserts he suffered foot pain 
during service and that his pes cavus condition was 
aggravated by his wearing of combat boots during service.  He 
also questions the adequacy of his inservice medical 
examinations and states that he has been treated for his pes 
cavus ever since service.  

The veteran's service medical records are complete.  They 
contain entrance and separation examination reports along 
with treatment records.  There is no indication of any 
complaints of foot pain during service and no indication of 
any diagnosis of any foot disorder.  The veteran's April 1942 
entrance examination report specifically notes that the 
veteran's feet were "normal."  The entrance examination 
report notes as medical history an appendectomy in 1932.  A 
Report of Physical Examination dated in May 1943 shows that 
the veteran was queried as to his medical history.  The 
service medical records also show that he was treated for 
colds, for acute gastroenteritis, and lacerations of the left 
leg.  His March 1946 separation examination report also 
indicates that the veteran's feet were "normal."  

A report of contact dated in December 1965 notes that the 
veteran had filed a claim for VA benefits.  The report of 
contact noted that the veteran was at that time "an employee 
of the Veterans Administration serving in the capacity of 
medical consultant on part time basis."  The veteran's claim 
for benefits, VA Form 21-526, received by VA in December 
1965, shows that he claimed benefits for "cerebral concussion 
and trauma to neck and multiple laceration of left leg; 
bruised left shoulder."  In 1966, he was granted service 
connection for residuals of laceration of the left leg and 
residuals of a bruised left shoulder.  VA received the 
veteran's claim for pes planus in 1998.

VA medical records from 1994 reveal that the veteran fell and 
fractured his right hip.  Private medical treatment records 
dated in 1998 reveal diagnoses of pes cavus.  However, a 
February 1998 medical record indicates that the veteran was 
suffering increased pain and discomfort from his pes cavus 
because the hip fracture resulted in a unequal length of the 
legs.  A November 1998 letter from the veteran's private 
podiatrist indicates a 50-year history of foot pain.  
However, this history was obviously reported by the veteran 
because the podiatrist indicated that he had treated the 
veteran only since 1993.  

As noted above, there is no indication in the service medical 
records of pes cavus.  The veteran indicates that this is in 
error since pes cavus is a congenital disorder.  While the 
Board acknowledges that pes cavus is congenital, there is 
still no evidence of an increase in severity during service, 
or of aggravation.  Specifically, the service medical records 
do not show any instances of foot pain, or treatment for pes 
cavus.  Since the veteran's feet were noted to be normal on 
entrance and separation from service, there is no indication 
of any increase in severity during service of his pes cavus 
condition.  Moreover, the veteran was a physician during 
service.  Review of his service medical records reveals 
numerous instances when he had documented treatment for minor 
ailments such as colds.  However, there is no documentation 
of any foot pain.  The veteran would have the Board believe 
that he ensured treatment, with documentation, for colds, but 
not for allegedly severe foot pain.  The Board also notes 
that the veteran was an employed by VA in 1965, filed a claim 
for disabilities for which he was granted service connection, 
and was clearly aware of the availability of VA benefits for 
disabilities resulting from military service.  However, there 
is no indication of complaints, clinical findings, or 
treatment relating to pes cavus until approximately 50 years 
after his separation from service.

There is no medical evidence, apart from the veteran's 
assertions, that the veteran's pes cavus, claimed by the 
veteran to have been present at entry into active duty, 
increased in severity during service.  Also, the competent 
medical evidence of record clearly indicates that the 
veteran's current pes cavus related foot pain is a result of 
being aggravated by an interrupted stance caused by a post-
service hip fracture.  Moreover, there is a complete absence 
of any medical treatment records related to the veteran's pes 
cavus for the half century of time between the veteran's 
separation from service and his claim.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for pes cavus.  


ORDER

Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder is denied.

Entitlement to service connection for pes cavus is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


